Orders of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about August 30 and September 7, 2005, which, after a fact-finding hearing, terminated respondent mother’s parental rights to the two subject children and transferred their custody and guardianship to the Children’s Aid Society and petitioner Commissioner for the purpose of adoption, unanimously affirmed, without costs.
Expert testimony established by clear and convincing evidence that respondent is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for her children (Social Services Law § 384-b [4] [c]; see Matter of Sarah-Beth H., 34 AD3d 242 [2006]; Matter of Antonio Tyrone B., 298 AD2d 128 [2002]). Indeed, respondent has suffered from severe mental illness for approximately 15 years, characterized by a recurring cycle of psychiatric hospitalizations and failure to take prescribed medication. Not only has she been unable to function meaningfully for almost her entire adult life, but she is incapable of caring adequately for her children at the present time, and there is no prospect that she will be able to do so in the foreseeable future.
We have considered respondent’s arguments and find them unavailing. Concur—Friedman, J.P., Marlow, Nardelli, Buckley and Kavanagh, JJ.